EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The previous examiner’s amendment was unclear in how it amended claim 136, lines 18 and 20. The previous amendment to claim 136, line 16 and the cancellation of claim 140 are both still made and repeated below, the other amendment has been modified as below.

The application has been amended as follows: 

In claim 136, line 16 after “liner includes”, “the” has been deleted and an has been inserted therefore.

Claim 136, line 18, has been modified to read as follows:
“proximal end of the inner liner to the distal end of the inner liner is in the proximal end of the”

Claim 136, line 20, has been modified to read as follows:
“wherein the proximal end of the inner liner and the distal end of the inner liner are connected”

Claim 140 has been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783